DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric C. Arnell (Registration No. 71,409) on Friday, January 28, 2022.

The application has been amended as follows: 

Claim 1 (Currently Amended): An electrically powered vehicle system, the system comprising:
a DC/DC converter stage adapted to bi-directionally convert between a first DC voltage at an input side and a second DC voltage at an output side; 
a first link connected to the input side of the DC/DC converter stage, the first link being adapted to provide a rectified AC input from an AC power input to the input side of the DC/DC converter stage;
a vehicle battery adapted to receive DC power output from and to output DC power to the output side of the DC/DC converter stage; and
a second link adapted to connect the first link to a vehicle device, the second link being adapted to allow DC power received from the rectified AC input via the first link to flow to the vehicle device; 
a filter and rectifier connected to the first link, the filter and rectifier adapted to receive the AC power input, and rectify and filter the AC power input to provide the rectified AC input to the first link, the rectified AC input being at the first voltage
a capacitor bank, the capacitor bank being directly connected to the filter and rectifier and the DC/DC converter, the capacitor bank being configured to receive the rectified AC input, and
wherein the DC/DC converter stage is adapted to allow the DC power received from the rectified AC input to flow to the vehicle battery, and to allow the DC power received from the vehicle battery to flow to the vehicle device via the first link and the second link
wherein the vehicle device is a heater, the heater comprising an input stage which is a power driver or another DC/DC converter, 
wherein the first link directly connects together the filter and rectifier, the DC/DC converter stage, and the input stage of the heater, and
wherein the capacitor bank is directly connected to the input stage of the heater to provide DC power to the input stage of the heater.
Claim 2 (Cancelled)
Claim 3 (Currently Amended):  The system as claimed in claim 1, wherein the second link connects the first link to the vehicle device via at least one further stage.
Claim 4 (Canceled).  
Claim 5 (Canceled). 
Claim 6 (Currently Amended):  The system as claimed in claim 3, wherein the at least one further stage is a bidirectional transformer or a buck boost circuit.
Claim 7 (Canceled).
Claim 8. (Currently Amended):  The system as claimed in claim 1, where the heater is a battery heater or a capacitor bank heater.

Claim 10 (Canceled).
Claim 11 (Currently Amended):  The system as claimed in claim 1, the system comprising a filter stage connected between the vehicle battery and the DC/DC converter stage.
Claim 12 (Currently Amended) The system as claimed in claim 3, wherein the at least one further stage is a second DC/DC converter stage.
Claim 13 (Currently Amended):  The system as claimed in claim 3, wherein the at least one further stage is a second DC/DC converter stage including switches which manage the capacitor bank.
Claim 14 (Currently Amended):  The system as claimed in claim 1, the system comprising a rectification stage comprising the filter and rectifier, wherein the rectified AC input is provided by the rectification stage such that the first link directly connects the rectification stage to the DC/DC converter stage.
Claim 15 (Currently Amended):  The system as claimed in claim 14, wherein the first link does not include an electronic power storing device in series between the rectification stage and the DC/DC converter stage.
Claim 16 (Canceled).
Claim 17 (Canceled).











Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding Newly Amended claims 1, 3, 6, 8, and 11-15, the prior art of record fails to teach either alone or in combination all of the limitations of claim 1, especially the direct connections of the claimed structural arrangement in combination with other limitations recited in the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARMFLASH whose telephone number is (571)270-1434. The examiner can normally be reached 8AM-6PM EST M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

MW
1/28/2022

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836